          Case 1:17-cr-00683-LAP Document 132 Filed 07/11/19 Page 1 of 17



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x

UNITED STATES OF AMERICA                                      :

        -v.-                                                  :      17 Cr. 683 (LAP)

CHUCK CONNORS PERSON,                                         :

                                Defendant.                    :

---------------------------------------------------------------x




                   THE GOVERNMENT’S SENTENCING MEMORANDUM



                                                              GEOFFREY S. BERMAN
                                                              United States Attorney
                                                              Southern District of New York




Robert L. Boone
Aline R. Flodr
Noah Solowiejczyk
Eli J. Mark
Assistant United States Attorneys


- Of Counsel -
           Case 1:17-cr-00683-LAP Document 132 Filed 07/11/19 Page 2 of 17



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x

UNITED STATES OF AMERICA                                      :

         -v.-                                                 :    S1 17 Cr. 683 (LAP)

CHUCK CONNORS PERSON,                                         :

                                Defendant.                    :

---------------------------------------------------------------x

                                     PRELIMINARY STATEMENT

          The Government writes in advance of the sentencing of defendant Chuck Connors

Person, which is currently scheduled for July 17, 2019, at 12:00 p.m., and in response to the

defendant’s sentencing submission dated July 2, 2019. On March 19, 2019, the defendant pled

guilty to conspiracy to commit federal funds bribery in violation of Title 18, United States Code,

Section 371. The defendant pled guilty pursuant to a plea agreement, which contained a

stipulated Guidelines range of 24 to 30 months’ imprisonment. For the reasons discussed below,

the Government respectfully submits that a sentence within that applicable Guidelines range is

sufficient but not greater than necessary to promote the legitimate ends of sentencing.

                                               BACKGROUND

      A. The Defendant’s Offense Conduct
          As detailed in the Presentence Investigation Report, the Complaint, and the Indictment,

Person abused his position as a college basketball coach at Auburn University by accepting

bribes from certain athlete advisors in exchange for agreeing to steer players he coached to retain

the services of those advisors.1 Person participated in the charged scheme from in or about



1
    Attached as an exhibit is a Victim Impact Statement submitted by Auburn University.

                                                         1
           Case 1:17-cr-00683-LAP Document 132 Filed 07/11/19 Page 3 of 17



September 2016 to in or about September 2017, and received approximately $91,500 in bribes

during that time period. In exchange for the bribe money, and consistent with the corrupt

agreement described above, Person in fact attempted to steer players and their parents to the

bribe payors. In particular, Person took the following specific steps: (1) Person arranged for his

co-defendant, Rashan Michel, the founder and operator of a clothing company that had a client

base that consisted primarily of professional athletes, and the Government’s cooperating witness,

Martin Blazer,2 posing as a financial advisor in the scheme, to meet with a basketball player from

Auburn University (“Player-1”), in connection with Person’s attempt to influence that player to

retain the services of Michel and Blazer; (2) Person arranged for Blazer to meet the mother and

stepfather of Player-1 (“Mother-1” and “Stepfather-1”) in connection with Person’s attempts to

influence Player-1 to retain Blazer; (3) Person arranged for Blazer to meet another basketball

player from Auburn (“Player-2”), and his mother (“Mother-2”), in an attempt to influence

Player-2 to retain the services of Blazer; and (4) Person encouraged and facilitated the payment

of bribes by Blazer to the parents of Player-1 and Player-2 .

          Person’s scheme began in the fall of 2016, at which time he was the associate head coach

of Auburn University’s men’s basketball team. On or about November 29, 2016 (the “November

29th meeting”), Person, Michel, and Blazer, met at a restaurant near the campus of Auburn

University. (Compl. ¶ 36.) The purpose of the meeting was for Michel, an acquaintance of

Person’s, to introduce Person to Blazer so Blazer could begin making bribe payments to Person.

(Id.) Prior to the meeting, Michel had informed Blazer that he knew a college basketball coach,

later identified as Person, who was in need of a $60,000 loan and that in exchange for the loan,

that coach could “give us 2 or 3 kids that’s all coming out of his program.” (Compl. ¶ 33(b).)



2
    Referred to in the Complaint as CW-1.

                                                  2
        Case 1:17-cr-00683-LAP Document 132 Filed 07/11/19 Page 4 of 17



Michel and Blazer discussed forgiving the purported loan by allowing Person to “offset” the

amount he owed to Blazer each time Person successfully directed a student-athlete to retain

Blazer’s services as a financial advisor and business manager, and Michel’s services a clothier.

(Compl. ¶ 34.) At the November 29th meeting, Michel explained to Person the general

parameters of the loan, including that the purported loan payments would be “offset” by the

basketball players that Person steered to them. (Compl. ¶ 36(c).) Person confirmed that he

agreed with the arrangement, stating he was “good with it.” (Id.) At the conclusion of the

November 29th meeting, Person asked if he could receive $10,000 that day, rather than an initial

payment of $5,000 that had been previously discussed by Michel and Blazer. Michel provided

Person with an envelope containing $5,000,3 and Blazer agreed to wire an additional $5,000 to

Person’s bank account. (Compl. ¶ ¶ 36(d) and 37.)

       Almost immediately following the November 29th meeting, Person began touting his

ability to steer players to Blazer in exchange for cash. Indeed, just one day after the November

29th meeting, Person talked to Blazer on a recorded telephone call about setting up a meeting

between Blazer and the mother of Player-1. (Compl. ¶ 38.) Person told Blazer that he met with

Player-1 every week at his mother’s house, and that Player-1 “listens to one person. He listens to

one person . . . That’s me, yep.” (Id.) Person suggested that Blazer meet with Player-1’s mother

after an upcoming game in New York City. (Id.) Person then confirmed that Blazer was going

to pay him the next installment of the bribe payment on the agreed upon schedule, asking

“you’re gonna – you’re gonna give me 10 today, and then 15, 15, 10, correct?” (Id.)




3
 Prior to the meeting, Blazer had provided the envelope containing $5,000 in cash to Michel at
the direction of law enforcement.

                                                3
         Case 1:17-cr-00683-LAP Document 132 Filed 07/11/19 Page 5 of 17



       Shortly thereafter, on December 1, 2016, Blazer informed Person that he had sent Person

a wire transfer of $5,000, and that he could give Person another $5,000 at their next meeting.

(Compl. ¶ 40.) The next day, December 2, 2016, Person continued discussing setting up a

meeting between Blazer and the mother of Player-1, and bragged about the quality of players he

could steer to Blazer in exchange for bribe payments. In a recorded call, Person stated, “I got

some great great, I mean, great great ball players. Auburn’s never seen these players since um,

Charles Barkley, myself, and Chris Morris. This is unbelievable . . . . I’d like to get these players

to, uh, get to you, and then if, if I can supplement myself and be able to stay at Auburn, and

make it work, then I can stay and not go looking somewhere else . . . . Then that’ll be good –

that’ll be good for both of us.” (Compl. ¶ 41(c).) Person went on to explain how his previous

experience as a professional basketball coach in the National Basketball Association (“NBA”)

lends him a certain level of credibility with his players, saying “yeah, really, when you’ve

coached Kobe Bryant, worked with Phil Jackson, it goes a long ways.” (Id.)

       Ultimately, Person did set up meetings between Blazer and his players and used his

influence to steer those players to retain Blazer. The first player Person introduced to Blazer was

Player-1. On December 12, 2016, Person, Blazer, Michel, and Player-1 met in a hotel room in

Manhattan, New York. (Compl. ¶ 42.) Auburn’s basketball team was in New York City that

day to play a basketball game at Madison Square Garden. (Id.) During the meeting, Person

explained to Blazer that he had told Player-1 and his mother that Blazer was a financial advisor.

(Compl. ¶ 42(a).) Person then told Player-1 that he and Blazer would ultimately “sit down with

your mom and we’ll come up with something. We can help you out.” (Id.) Person concluded

their discussion by cautioning Player-1 against telling others about what they discussed and the

fact that Player-1 would be receiving money from Blazer. Person stated, “most important part is



                                                 4
         Case 1:17-cr-00683-LAP Document 132 Filed 07/11/19 Page 6 of 17



that you . . . don’t say nothing to anybody . . . that’s very important cause this is a violation . . .

of rules, but this is how the NBA players get it done, they get early relationships, and they form

partnerships . . .” (Compl. ¶ 42(c).) During the December 12, 2016, meeting, outside the

presence of Player-1, Blazer gave Person approximately $15,000 in cash at the direction of law

enforcement. (Compl. ¶ 42(d).)

        Later, on December 18, 2016, Person introduced Mother-1 and Stepfather-1 to Blazer in

connection with steering Player-1 to retain the services of Blazer. (Compl. ¶ 45.) Person,

Mother-1, Stepfather-1, and Blazer met at Person’s home in Alabama. (Id.) During the meeting,

which was recorded by law enforcement, Person introduced Blazer to Mother-1, and discussed

with Mother-1, in sum and substance, Blazer becoming Player-1’s financial advisor. (Id.)

Person told Mother-1 and Stepfather-1 that Player-1 had already met with Blazer in New York.

(Id.) Person assured Mother-1 and Stepfather-1 that they did not “have to sign anything, your

word is good enough for him, and your word is good enough for me,” and further explained that

“when [Player-1] get[s] drafted in June then they’ll make a formal signing to be a financial

advisor . . . and uh you shouldn’t work with more than one financial agent.” (Id.) Person also

brought up the topic of payments, and told Mother-1 and Stepfather-1 that Blazer would pay

them “a few,” over the next four months, which was the remainder of the basketball season.

(Compl. ¶ 46.) Person also told Mother-1 and Stepfather-1 that Blazer would pay them $1,000 in

cash that day, which payment Blazer provided at the meeting. (Id.)

        The second player Person introduced to Blazer was Player-2. On January 18, 2017,

Person, Player-2, Mother-2, and Blazer met at Person’s home in Alabama. (Compl. ¶ 51.)

During the meeting, which was recorded by law enforcement, Person introduced Blazer to

Player-2 and Mother-2 and told them that Blazer, along with another individual who was a



                                                   5
        Case 1:17-cr-00683-LAP Document 132 Filed 07/11/19 Page 7 of 17



financial advisor (“Advisor-1”), would become Player-2’s business manager and financial

advisor when Player-2 entered the NBA. (Id.) Person initially intended for Advisor-1 and

Blazer to jointly represent Player-2, so that Person could receive money from both individuals in

exchange for directing Player-2 to retain their services.4 (Id.) At the meeting, Person stated that

the type of money that Player-2 would make in the NBA would be “unreal.” (Compl. ¶ 51(a).)

Person informed Mother-2 and Player-2 that, once he made the connection among Blazer,

Advisor-1, Player-2 and Mother-2, he would be “out of it. That’s between [you], your business,

what you’re doing and how much you need help going forward with what you need.” (Id.) At

the meeting, outside the presence of Mother-2 and Player-2, Blazer provided Person with a

payment of $10,000 cash. (Compl. ¶ 51(b).)

       During the course of the charged scheme, Person received approximately $91,500 in total

from Blazer. (Compl. ¶ 56.) Of the total amount he received, Person claimed to Blazer to have

given approximately $18,500 to the families of Player-1 and Player-2 to encourage them further

to retain the services of Blazer. (Id.) Specifically, Person claimed to have given approximately

$11,000 to Mother-1 and approximately $7,500 to Mother-2. (Id.)

       The Charges and The Defendant’s Guilty Plea

       Indictment S1 17 Cr. 683 (LAP) charged Person and Michel in multiple counts with

participation in the bribery scheme described above. On March 19, 2019, the defendant pleaded

guilty to Count One of the Indictment, which charged conspiracy to commit bribery, in violation

of 18 U.S.C. § 371, and he also agreed to forfeiture of $91,500.



4
 Indeed, at least as early as in or about January 2017, Person began discussing with Advisor-1
facilitating a meeting between Advisor-1 and Mother-2. (Compl. ¶ 50.) A meeting involving
Person, Advsor-1, an associate of Advisor-1’s, and Mother-2 did occur. (Id.) However, Advisor-
1 ultimately informed Person that he did not want to make payments to Mother-2 to ensure that
Player-2 would retain Advisor-1’s services.

                                                 6
        Case 1:17-cr-00683-LAP Document 132 Filed 07/11/19 Page 8 of 17



   B. The Applicable Guidelines
       As set forth in the parties’ plea agreement and by the Probation Office, the base offense

level is 12; a two level increase is warranted pursuant to U.S.S.G. § 2C1.1(b)(1) because the

offense involved more than one bribe; a six-level increase is warranted pursuant to § 2C1.1(b)(2)

because the value of the payments made to Person exceeded $40,000 but was less than $95,000;

and a three-level decrease is warranted pursuant to U.S.S.G. § 3E1.1(a) and (b) due to the

defendant’s acceptance of responsibility, resulting in a total offense level of 17. (PSR ¶ 66-77).

The defendant has zero criminal history points and is in Criminal History Category I. (PSR ¶ 80).

Accordingly, the applicable Guidelines range is 24 to 30 months’ imprisonment. (PSR ¶ 134).

       The Probation Department has recommended that Person be sentenced to Time Served.

                                          DISCUSSION
       As the Court is aware, the Sentencing Guidelines still provide strong guidance to

sentencing courts following United States v. Booker, 543 U.S. 220 (2005), and United States v.

Crosby, 397 F.3d 103 (2d Cir. 2005). Because the Guidelines are “the product of careful study

based on extensive empirical evidence derived from the review of thousands of individual

sentencing decisions,” Gall v. United States, 552 U.S. 38, 46 (2007), district courts must treat the

Guidelines as the “starting point and the initial benchmark” in sentencing proceedings. Id. at 49.

After that calculation, however, the Court must consider the seven factors outlined in Title 18,

United States Code, Section 3553(a), which include the nature and circumstances of the offense,

the history and characteristics of the defendant, the need to adequately deter criminal conduct

and promote respect for the law, and the need to protect the public from further crimes of the

defendant. Id. at 50 & n.6.

       Here, a Guidelines sentence is appropriate and would meet the objectives set forth in 18

U.S.C. § 3553(a), given (1) the nature and circumstances of the offense and the history and

                                                 7
         Case 1:17-cr-00683-LAP Document 132 Filed 07/11/19 Page 9 of 17



characteristics of the defendant; and (2) the need for the sentence imposed (A) to reflect the

seriousness of the offense, to promote respect for the law, and to provide just punishment for the

offense; and (B) to afford adequate deterrence to criminal conduct. See 18 U.S.C. § 3553(a)(1),

(2)(A)-(B).

   A. The Nature and Seriousness of the Offense

              With respect to the nature and circumstances of the offense, Person’s conduct was

serious. At its core, it involved a blatant disregard for the trust placed in Person by his employer,

Auburn University, and his players. For tens of thousands of dollars, Person was willing to take

actions that were in direct conflict with his duties as an NCAA Division 1 men’s basketball

coach; that could and still may subject his university to significant penalties; and, most

importantly, that reflected a wanton disregard for the well-being of the very student-athletes he

was charged with supervising. Indeed, in exchange for the bribe money, Person was willing to

instruct his players to hire a financial advisor who had been publicly accused by the United

States Securities and Exchange Commission of misappropriating his clients’ money. (See

Compl. ¶ 20 n.2.) Receiving any single bribe payment in itself is serious and merits punishment.

In this case, Person received multiple bribes, over time, as part of an ongoing corrupt

arrangement in which he was expected to – and manifested a clear willingness to – pressure his

players to retain unsavory advisors. That conduct, and the cavalier ease with which Person

engaged in it – merits serious punishment.

       In an effort to downplay the seriousness of Person’s conduct, Person spends a substantial

portion of his sentencing submission minimizing his culpability and suggesting that others

(namely, the Government) are more at fault for his actions. For example, Person claims, among

other things, that (1) Blazer was the one who proposed loaning Person money in exchange for



                                                 8
         Case 1:17-cr-00683-LAP Document 132 Filed 07/11/19 Page 10 of 17



Person referring Auburn basketball players to retain Blazer’s services (Def.’s Br. 3); (2) Blazer

knew at the time that Person desperately needed a loan (id. at. 29); (3) Person was likely going to

pay some, if not all, of the loan money back to Blazer (id. at. 25); (4) Person did not take the

bribe money out of greed, but because he needed it to stave off creditors (id. at. 25); (5) Person

ultimately used all of the bribe money to pay off creditors (id. at 19); and (6) Person’s loss

amount is high only because the Government chose to give Person a high amount of bribe money

(id. at. 33).

        Person’s factual assertions are false. First, as the Complaint makes clear, the idea of

loaning Person money in exchange for Person referring Auburn basketball players to retain

Blazer’s services originated from Person’s co-defendant, Rashan Michel. Indeed, prior to

Michel introducing Blazer to Person at the November 29th meeting, Blazer had never spoken to

Person before. As stated earlier, just prior to the November 29th meeting, Michel informed

Blazer that he knew a college basketball coach, later identified as Person, who was in need of a

$60,000 loan and that in exchange for the loan, that coach could “give us 2 or 3 kids that’s all

coming out of his program.” (Compl. ¶ 33(b).) Moreover, given that Blazer did not even know

who Person was prior to Michel informing Blazer about him, Blazer certainly did not have

firsthand knowledge regarding whether Person “desperately needed a loan.” (Def.’s Br. 29.)

Accordingly, any claim that the Government sought to ensnare Person in a criminal scheme

knowing that he was in a precarious financial situation is false.

        Second, it was abundantly clear to Person that the purported loan payments he received

would be “offset” by the student athletes that Person steered to Blazer and Michel such that

Person would likely never have to repay it. As stated earlier, at the November 29th meeting,

Michel explained to Person the general parameters of the loan, including that the purported loan



                                                  9
        Case 1:17-cr-00683-LAP Document 132 Filed 07/11/19 Page 11 of 17



payments would be “offset” by the basketball players that Person steered to Michel and Blazer.

(Compl. ¶ 36(c).) As detailed in the Complaint, when Person, Michel, and Blazer discussed how

the “offset” would work, Person responded, “so we make this go away . . . quickly?” (Id.)

Michel elaborated on the proposal, noting that “what we gonna do is, every time you send me a

kid, I’m gonna offset some of that money I gave you . . . . You good with that?” (Id.) Person

then confirmed to Michel and Blazer that he was “good with it.” (Id.) And, as detailed

extensively above, Person then took real steps to in fact steer players to Blazer with the

expectation that, by so doing, Person would be “offsetting” at least portions of the cash advance.

        In Person’s sentencing submission, Person attempts to sow doubt as to whether he

understood how the “offset” would work in hopes of lessening his culpability. With little if any

factual support, Person claims that his steering of players to Blazer in the manner in which he did

with respect to Player-1 and Player-2 was not enough to “offset” the purported loan. (See Def.’s

Br. 25.) Instead, Person claims, “the amount of loan forgiveness . . . was going to depend on

whether and when any of the players entered the NBA and retained Blazer to manage their

money.” (Id.) To be clear, as a legal matter, none of this matters. Person does not dispute (as

he cannot) that he entered into a conspiracy to accept money in exchange for agreeing to steer

Auburn players to retain the services of certain advisors. Whether Person would ultimately have

to pay the purported loan back, and if so, under what conditions, is of no moment.

        Nevertheless, Person’s self-serving assertion lacks any support. To support Person’s

argument that he may have been obligated to pay some of the loan money back, Person cites to a

phone call that was intercepted pursuant to a wiretap on Michel’s phone on May 19, 2017, in

which Michel tells Blazer, “Ultimately, at the end of the day, Chuck’s gotta pay that money back

. . . .” (Def.’s Br. 18, n.6 and 25.)   However, Person conveniently leaves out the remainder of



                                                  10
        Case 1:17-cr-00683-LAP Document 132 Filed 07/11/19 Page 12 of 17



Michel’s statement on the call, in which Michel makes clear that Person did not have to pay the

loan back if he steered players to Michel and Blazer. Michel stated, “Ultimately, at the end of

the day, Chuck’s gotta pay that money back or he gotta do what he gotta do . . . .” (emphasis

added). On this call, Michel and Blazer were discussing paying a member of the athletics

department of a NCAA Division I basketball program (referred to in the Complaint as, “Staff

Member-1”), to influence players at Staff Member-1’s school to retain Blazer. In discussing the

merits of giving bribe payments to Staff Member-1, Michel references the arrangement he,

Blazer, and Person have and the virtue of that arrangement, that Person is obligated to either

steer players to them or give them the loan money back. As such, any argument that Person did

not understand the true nature of his arrangement with Michel and Blazer is without merit.5

       Third, irrespective of how Person used the bribe money he received, his taking of the

bribe money was motivated by greed. Person argues that “[he] was never motivated by greed”

but was “driven by financial desperation,” and that he “used every penny to repay his creditors.”

(Def.’s Br. 19.) However, when Person joined the charged conspiracy, he was making a base

salary of approximately $250,000 from Auburn University. Despite making that comfortable

salary, Person put himself in a position where he needed more and more money, ultimately

resulting in his participation in the charged conduct. Person supplemented that legitimate

income by taking over $90,000 in bribes in less than a year. Person’s purported use of his bribe

money to pay off his own personal debts does not make the bribe scheme any less the product of

greed. Indeed, by Person’s own admission, he chose to accumulate massive amounts of debt by

repeatedly acquiring thousands of dollars in personal loans. (See Def’s Br. 16, 17.) (Person




5
 Indeed, despite Person’s suggestion that he intended to pay some, if not all, of the purported
loan money back, he never paid any of the money back.

                                                11
        Case 1:17-cr-00683-LAP Document 132 Filed 07/11/19 Page 13 of 17



acquired nearly $400,000 in loans in approximately 5 years). He then spent that money however

he saw fit. Person’s purported use of bribe money to pay back expenses he chose to incur does

not somehow make his taking of bribes less nefarious.

       In any event, Person’s claim that he “used every penny to repay his creditors” is just

false. As stated earlier, Person himself admitted to Blazer to having given approximately

$18,500 of the $91,500 he received to the families of Player-1 and Player-2. (Compl. ¶ 56.)

That fact alone defeats Person’s claim that the $91,500 he received in bribe money was used to

pay “over $93,000 to various creditors.” (Def.’s Br. 19.) In addition, Person’s bank records

clearly show that after receiving bribe payments Person spent money on various things unrelated

to his debts. For example, on January 12, 2017, Person received a wire transfer in the amount of

$11,500 from Blazer. Within two weeks of receiving that money, Person withdrew

approximately $2,000 in cash and spent approximately $350 at restaurants, approximately $350

at convenient stores, approximately $280 at an Auburn sports tickets office, and approximately

$200 at gas stations, among other things.

       Finally, Person’s loss amount is not unfairly higher than those of the defendant coaches

in United States v. Evans, et al., 17 Cr. 684 (ER), a separate but related case involving a similar

bribery scheme. Person complains that Person’s loss amount is higher than those of the

defendant coaches in Evans because the Government chose to pay Person more bribe money and

allowed Person’s scheme to last longer than those of the defendant coaches in Evans. (Def.’s Br.

25, 26.) By way of example, Person notes that one of the defendant coaches in Evans was

scheduled to be paid $5,000 a month in bribe money, but was arrested after having only received

$20,000 in bribes (four months’ worth of payments). (Def.’s Br. 26.) Person’s argument is

baseless.



                                                 12
        Case 1:17-cr-00683-LAP Document 132 Filed 07/11/19 Page 14 of 17



       Person received more bribe money than the defendant coaches in Evans because he asked

for more money, more quickly. As stated at the outset, Person’s scheme began with him asking

for a bribe in the amount of $60,000. That request automatically placed Person in the loss range

he ultimately stipulated to in his plea agreement. Person also wanted to get paid quickly.

Indeed, at Person’s very first meeting with Blazer, the November 29th meeting, Person asked to

get paid $10,000 that day, instead of the agreed-upon $5,000 initial payment. (Compl. ¶ 36(d).)6

The very next day, Person reached out to Blazer to confirm the next installment of payments,

asking “you’re gonna – you’re gonna give me 10 today, and then 15, 15, 10, correct?” (Compl. ¶

38.) Person ultimately asked for even more money, bringing the total amount of bribe money he

received to $91,500 (although that had no effect on his Guidelines range). Ultimately, Person

reached the minimum loss amount threshold for his Guidelines range, $40,000, within

approximately the first 30 days of his conspiracy. Accordingly, it was Person’s insatiable greed

that resulted in his Guidelines range, not the actions of the Government.

       In light of Person’s insatiable greed, and the actions he took in exchange for the bribe

money, Person should not receive a sentence identical to those of the coach defendants in Evans.

In Evans, defendant coach Anthony Bland, who accepted a bribe of approximately $4,100,

received a sentence of two years’ probation, defendant Emmanuel Richardson, who accepted a

bribe of approximately $20,000, received a sentence of three months’ imprisonment, and

defendant Lamont Evans, who accepted a bribe of approximately $22,000, also received a

sentence of three months’ imprisonment. As stated earlier, Person accepted bribes totaling

approximately $91,500. As such, Person’s bribe amount is more than quadruple that of the




6
 Blazer paid Person $5,000 that day, through Michel, and agreed to wire an additional $5,000 to
Person. (Compl. ¶ 36(d).)

                                                13
         Case 1:17-cr-00683-LAP Document 132 Filed 07/11/19 Page 15 of 17



highest bribe amount a defendant coach in Evans received. That difference alone favors a

sentence different from those received by the defendant coaches in Evans. In addition, what

Person did in exchange for the bribe money also differentiates Person from the defendant

coaches in Evans. Unlike any of the defendant coaches in Evans, Person introduced two players

he currently coached, and their family members, to Blazer and/or an advisor the Government

alleged was a part of one of the charged conspiracies. Put differently, of the defendant coaches,

Person exhibited the most effort to steer players to certain advisors in exchange for cash.

Accordingly, Person should not receive a sentence identical to any of the coach defendants in

Evans.

   B. Deterrence

         With respect to deterrence, in imposing a Guidelines sentence, the Court will send a clear

message that taking bribes as a college basketball coach of a university receiving federal funding

is not only wrong, but will carry significant consequences. The series of cases, this one among

them, charged by the Government in 2017 makes clear that such a message is necessary if the

justice system is to have any impact on corruption in college athletics. And it is particularly

necessary to deter coaches from taking bribes to sell out their players. The non-incarceratory

sentence sought by the defendant would have a substantially diminished deterrent impact on an

industry in need of one.

         In addition, specific deterrence is also important given that Person has proven that his

participation in the charged scheme was not an aberration from his character. As explained

earlier and in the Complaint, during the course of the charged scheme, Person attempted to enter

into another bribery scheme absent any involvement from the Government.




                                                  14
        Case 1:17-cr-00683-LAP Document 132 Filed 07/11/19 Page 16 of 17



       At least as early as in or about January 2017, Person began discussing with another

financial advisor located in Alabama (“Advisor-1”) facilitating a meeting between Advisor-1 and

Mother-2. (Compl. ¶ 50.) A meeting ultimately did occur involving Person, Advisor-1, an

associate of Advisor-1, and Mother-2. (Id.) Person’s intention in arranging for Mother-2 and

Advisor-1 to meet was to facilitate Advisor-1 and Blazer jointly representing Player-2, so that

Person could receive money from both individuals in exchange for directing Player-2 to retain

their services. (Compl. ¶ 51.) Ultimately, Advisor-1 informed Person that he did not want to

make payments to Mother-2 to ensure that Player-2 would retain Advisor-1’s services, in part,

because such payments were “never going to be enough” and he “won’t be able to stop.”

(Compl. ¶ 52.) Subsequently, Person told Mother-2, who Person had previously encouraged to

use both Advisor-1 and Blazer, to “just go and use [Blazer].” (Compl. ¶ 53(a).) When Mother-2

questioned Person about cutting out Advisor-1, Person clarified that he was only “talking about

just for what you need monthly . . . . Just use [Blazer] until [Player-2] leaves school.” (Id.)

Mother-2 then inquired if accepting payments would mean that “I’m committing to going with

him . . . right?,” which Person stated was true. (Compl ¶ 53(b).)

       Given Person’s attempt to essentially double-dip by participating in two different but

overlapping conspiracies, it is clear that something more than community service is required to

adequately deter him from engaging in criminal conduct. For the reasons stated earlier,

something more than community service is also required to adequately deter others from

committing conduct similar to that of the defendant. The Government submits that a Guidelines

sentence would be sufficient but not greater than necessary to create such a deterrent effect.




                                                 15
        Case 1:17-cr-00683-LAP Document 132 Filed 07/11/19 Page 17 of 17



                                         CONCLUSION

       For the aforementioned reasons, the Government respectfully submits that a Guidelines

sentence is appropriate in this case and sufficient but not greater than necessary to promote the

legitimate ends of sentencing.

Dated: New York, New York
       July 11, 2019
                                              Respectfully submitted,

                                              GEOFFREY S. BERMAN
                                              United States Attorney

                                      By:     s/ Robert L. Boone
                                              Robert L. Boone
                                              Aline R. Flodr
                                              Noah Solowiejczyk
                                              Eli J. Mark
                                              Assistant United States Attorneys
                                              (212) 637-2208/1110/2473/2431




                                                16
